Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 1 of 22




                       Exhibit 2
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 2 of 22
                        ORAL DEPOSITION OF ERICH LUDWIG

                                                                              Page 1
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA

            1)    TERRY L. DENTON,           )
            2)    CYNTHIA R. DENTON,         )
                                             )
                           Plaintiffs,       )
                                             )
            v.                               ) CASE NO.
                                             )
            1)    NATIONSTAR MORTGAGE LLC    ) 4:18-cv-00241-GKF-JFJ
                  d/b/a MR. COOPER AS        )
                  SUCCESSOR TO SETERUS, INC.,)
            2)    FEDERAL NATIONAL MORTGAGE )
                  ASSOCIATION,               )
                                             )
                           Defendants.       )



             *******************************************************
                                     ORAL DEPOSITION OF
                         FEDERAL NATIONAL MORTGAGE ASSOCIATION
                    BY AND THROUGH ITS DESIGNATED REPRESENTATIVE
                                         ERICH LUDWIG
                                      OCTOBER 29, 2019
                                         VOLUME 1 OF 1
             ******************************************************




    Bradford Court Reporting, LLC     972.931.2799         www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 3 of 22
                         ORAL DEPOSITION OF ERICH LUDWIG

                                                                               Page 2
       1                 ORAL     DEPOSITION      OF    ERICH   LUDWIG,   designated
       2    representative        of   Federal National Mortgage Association,
       3    produced     as   a    witness       duly sworn by me at the instance
       4    of    the   Plaintiffs,        was   taken   in     the above-styled and
       5    numbered     cause     on OCTOBER 29, 2019, from 9:07 AM to 2:39
       6    PM,    before     Beth     Howard,    CSR    in   and   for the State of
       7    Texas,      reported     by    Machine     Shorthand,   at    David Glenn
       8    Law,   located      at     1017 William D. Tate Avenue, Grapevine,
       9    Texas,      pursuant     to the Federal Rules of Civil Procedure,
      10    Notice      of   Deposition,      and    the provisions stated on the
      11    record or attached hereto.
      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


    Bradford Court Reporting, LLC         972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 4 of 22
                        ORAL DEPOSITION OF ERICH LUDWIG

                                                                              Page 3
       1                         A P P E A R A N C E S
       2    FOR THE PLAINTIFFS:
       3          LUKE WALLACE, ESQ.
                  DAVID HUMPHREYS, ESQ.
       4          Humphreys Wallace Humphreys, P.C.
                  9202 South Toledo Avenue
       5          Tulsa, Oklahoma 74137
                  (918) 747-5300 - FAX: (918) 747-5311
       6          luke@hwh-law.com
                  david@hwh-law.com
       7

       8    FOR THE DEFENDANT FEDERAL NATIONAL MORTGAGE ASSOCIATION:
       9          ERNEST P. WAGNER, ESQ.
                  Maurice Wutscher LLP
      10          105 West Madison Street, 18th Floor
                  Chicago, Illinois 60602
      11          (312) 730-6803
                  ewagner@mauricewutscher.com
      12
                  CHARLOTTE RITZ, ESQ.
      13          Federal National Mortgage Association
                  (214) 242-8363
      14          charlotte_m_ritz@fanniemae.com
      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


    Bradford Court Reporting, LLC     972.931.2799         www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 5 of 22
                        ORAL DEPOSITION OF ERICH LUDWIG

                                                                              Page 6
       1                      THE REPORTER:      Do counsel agree to waive
       2    the reading of the 30(b)(5) requirements into the
       3    record?
       4                      MR. WALLACE:      Yes.
       5                      MR. WAGNER:      Yes.
       6                      THE REPORTER:      Are there any other
       7    agreements or stipulations before we begin?
       8                      MR. WALLACE:      Just taken pursuant to
       9    Federal Rules.
      10                      (OATH ADMINISTERED BY THE REPORTER.)
      11                                ERICH LUDWIG,
      12        having been first duly sworn, testified as follows:
      13                                 EXAMINATION
      14    BY MR. WALLACE:
      15          Q.   Good morning.
      16          A.   Morning.
      17          Q.   Would you please tell us your name.
      18          A.   Erich Ludwig.
      19          Q.   Mr. Ludwig, my name is Luke Wallace.             I
      20    represent Cynthia and Terry Denton --
      21          A.   Um-hmm.
      22          Q.   -- who have filed a lawsuit against Setarus --
      23    now NationStar -- and Fannie Mae.
      24                      I understand that you are here on behalf of
      25    Fannie Mae.      Is that correct?


    Bradford Court Reporting, LLC     972.931.2799         www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 6 of 22
                        ORAL DEPOSITION OF ERICH LUDWIG

                                                                               Page 7
       1          A.    Yes.
       2          Q.    How long have you been -- I'm assuming you're
       3    employed by Fannie Mae.
       4          A.    Yes.
       5          Q.    How long have you been employed by Fannie Mae?
       6          A.    11 years.
       7          Q.    And what do you do for Fannie Mae?
       8          A.    I'm currently a manager of the Servicer Support
       9    Center.
      10          Q.    What is a Servicer Support Center?
      11          A.    The Servicer Support Center oversees the
      12    handling of any inquiries from any of our 800 to 1,000
      13    servicers that manage Fannie Mae mortgages.                Those
      14    inquiries are either emails or calls.
      15          Q.    800, roughly, servicers?
      16          A.    Yeah.    800 to 1,000, yes.
      17          Q.    What are "servicers" that you're speaking of?
      18    Give us --
      19          A.    Banks that we've given a responsibility to
      20    manage our mortgages from a -- from a payment and
      21    oversight standpoint.
      22          Q.    And you said you oversee this group that takes
      23    inbound and --
      24          A.    And calls, yes.
      25          Q.    -- phone calls?


    Bradford Court Reporting, LLC     972.931.2799         www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 7 of 22
                        ORAL DEPOSITION OF ERICH LUDWIG

                                                                             Page 16
       1    the note and mortgage, that you're aware of, based on
       2    your training and experience?
       3           A.   No.
       4           Q.   So besides the homeowner, is there any other
       5    party that has any responsibilities within the note and
       6    mortgage?
       7           A.   The servicer has that responsibility.
       8           Q.   And how did this responsibility arrive at the
       9    servicer's doorstep, if you will?
      10           A.   They are the ones responsible for collecting
      11    the payment.
      12           Q.   And is that because Fannie Mae has said or
      13    designated that to occur?
      14           A.   We don't designate the servicer.
      15           Q.   Who designates the servicer?
      16           A.   When the loan is originated, a bank can decide
      17    whether they will service it themselves, or determine
      18    that they will use a servicer to do that for them.
      19           Q.   Okay.    What's your understanding about the
      20    history of this note and mortgage that the Dentons
      21    entered into as far as the bank that originally owned
      22    it?
      23           A.   Not familiar with the originating bank.                We --
      24    we do not originate loans.
      25           Q.   And is it your understanding that the original


    Bradford Court Reporting, LLC     972.931.2799         www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 8 of 22
                        ORAL DEPOSITION OF ERICH LUDWIG

                                                                             Page 51
       1          Q.    And how do you establish intent at Fannie Mae?
       2          A.    Fannie Mae doesn't establish intent.             The
       3    servicer does on our behalf.
       4          Q.    How does your servicer establish intent for
       5    Fannie Mae?
       6          A.    The guide is silent on this point.             But in --
       7    in general, servicers traditionally get something in
       8    writing from the borrower indicating how they would like
       9    those funds to be applied, whether it be to repairs or
      10    to pay off the loan.
      11          Q.    Did you see a facsimile from my clients in --
      12    January 11th?
      13          A.    January.     Yes.
      14          Q.    Did that express intent --
      15          A.    Yes.
      16          Q.    -- that they wanted to pay off the loan?
      17          A.    Yes.
      18          Q.    All right.     And was the loan paid off at that
      19    point?
      20          A.    When the funds were received, they were not a
      21    full payoff.
      22          Q.    And why is that?
      23          A.    Because the funds were received after a late
      24    charge was incurred on the account.
      25          Q.    Where did Fannie Mae receive this information


    Bradford Court Reporting, LLC     972.931.2799         www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 9 of 22
                        ORAL DEPOSITION OF ERICH LUDWIG

                                                                             Page 52
       1    that you're telling us about that the funds were
       2    received after a late charge was assessed?                What's the
       3    basis for you to say that?           What are you relying on?
       4          A.    This is what Setarus relayed to us as a -- from
       5    a timeline perspective.
       6          Q.    Okay.    When did they relay this to you from a
       7    timeline perspective to Fannie Mae?
       8          A.    The evidence that they provided for this case.
       9          Q.    So is it a document that you're relying on?
      10          A.    It's the evidence that we asked for and -- to
      11    review this case:        The correspondence, the requests for
      12    payoff, the interactions.
      13          Q.    Sure.    And I'm -- I really want to drill down.
      14    I really want to know what's this document -- the source
      15    document that Fannie Mae is using to say that my
      16    client -- the payoff funds were received after a late
      17    charge was assessed.
      18          A.    From our understanding, this is what the
      19    servicer communicated to us.
      20          Q.    What's the document?         Is this a phone call
      21    between you and Setarus or -- when I say "you,"
      22    Fannie Mae and Setarus -- or is there a record here that
      23    you're relying on?
      24          A.    Again, I can't speak to the accuracy.
      25          Q.    I didn't ask that.


    Bradford Court Reporting, LLC     972.931.2799         www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 10 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                           Page 53
      1           A.   I can say that in the evidence they provided
      2    this was a document with a timeline that broke that out.
      3           Q.   When's the last time you saw that timeline?
      4           A.   Yesterday.
      5           Q.   Okay.    And I take it you have other matters you
      6    deal with at Fannie Mae.
      7           A.   Yes.
      8           Q.   The Denton matter, is this one of those matters
      9    that's on the top of your head at all times?
     10           A.   Well, it's -- right now it is, yes.
     11           Q.   And when you reviewed this document yesterday,
     12    is it one of those things that helped refresh your
     13    memory of the facts so that you could prepare and give
     14    us the best testimony today?
     15           A.   Yes.
     16                       MR. WAGNER:     Counsel, if I may interject.
     17                       To the best of my knowledge there is no
     18    Setarus timeline.        I made a timeline and that's my work
     19    product.     So if this is going where you want to request
     20    my work product, I'll object.
     21                       He reviewed that together with all the
     22    original documents.        But I'm not aware of another
     23    timeline besides mine that just has dates.
     24                       MR. WALLACE:      Okay.
     25                       MR. WAGNER:     Sort of a case chronology, if


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 11 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                           Page 55
      1    handled the case would be here, yes.
      2           Q.   Okay.
      3           A.   But I can't say in all circumstances.
      4           Q.   I'm not asking in all circumstances.             I'm
      5    speaking in this circumstance today, in this lawsuit.
      6           A.   Yeah.
      7           Q.   Is it your understanding that Mr. Wagner
      8    represents --
      9           A.   Yes, Fannie Mae.
     10           Q.   And Setarus/NationStar?
     11           A.   It is my understanding that he worked on behalf
     12    on this case.       I don't know --
     13           Q.   What does that mean, "he worked on behalf"?
     14           A.   Worked on this -- the firm worked as the
     15    default attorney to handle this case, to handle this
     16    litigated case.
     17           Q.   And would that be another way of saying that he
     18    represented Setarus/NationStar in this case, too?
     19           A.   I would say so, yes.
     20           Q.   So as you sit here today, Fannie Mae's
     21    corporate representative, the reason the loan was not
     22    paid off as requested by the Dentons in January of
     23    2017 --
     24           A.   Um-hmm.
     25           Q.   -- is because the payoff funds, when they were


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 12 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                           Page 56
      1    received, they were received after a late charge had
      2    been assessed?
      3           A.   Yes.
      4           Q.   And that late charge is what prevented this
      5    loan from being paid off in January of 2017?
      6           A.   Yes.
      7           Q.   And that's Fannie Mae's position today, October
      8    29th, 2019?
      9           A.   What position?
     10           Q.   That the reason the loan was not paid off in
     11    January of 2017, when the payoff funds were received, is
     12    because they were received after a late charge had been
     13    assessed by the servicer.
     14           A.   That was the servicer's decision, and that's
     15    Fannie Mae's understanding of the servicer's decision.
     16           Q.   And that's Fannie Mae's position in this case?
     17           A.   Fannie Mae doesn't necessarily have a position
     18    about -- about that.        It just -- that's just what the
     19    servicer decided to do.
     20           Q.   Let me hand you what has been marked by the
     21    lawyers for Setarus as Setarus/Denton 579 through 581.
     22                       Do you recognize Setarus/Denton 579 through
     23    581?
     24           A.   Yes.
     25           Q.   What is it?


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 13 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                           Page 57
      1           A.   It's a payoff statement.
      2           Q.   And it's a payoff statement from Setarus to my
      3    clients, the Dentons; is that correct?
      4           A.   Yes, that's correct.
      5           Q.   What's the date of that payoff statement?
      6           A.   Date of that payoff statement is January 12th,
      7    2017.
      8           Q.   And is -- as look at it, this is a document
      9    you're familiar with?
     10           A.   Yes.
     11           Q.   There's certain conditions to pay off the loan
     12    that Setarus is telling the Dentons about, correct?
     13           A.   That is correct.
     14           Q.   And is -- there's an amount that the Dentons
     15    are told will have to be paid by a certain date if they
     16    want to pay off the loan, correct?
     17           A.   Correct.
     18           Q.   What is that amount?
     19           A.   $41,031.18.
     20           Q.   And by when must that amount be paid to pay off
     21    this loan at the Dentons'?
     22           A.   January 20, 2017.
     23           Q.   So the letter's dated January 12th, and they've
     24    got basically an eight-day window to pay this
     25    $41,031.18?


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 14 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                           Page 58
      1           A.   That is correct.
      2           Q.   And if that amount is received by Setarus on or
      3    before January 20th, 2017, the loan is paid off?
      4           A.   Subject to the payoff conditions outlined
      5    below.
      6           Q.   What are the payoff conditions?
      7           A.   Additional interest is required after that
      8    date, any charges posted to your account after this
      9    date, and a late charge of 19.66, according to the loan
     10    agreement.
     11           Q.   Okay.    Let's break those out.
     12                      So if the payoff funds are received after
     13    January 20th, 2017, there's additional interest of $7.17
     14    required each day after that, right?
     15           A.   That is correct.
     16           Q.   Okay.    So if the funds were received on or
     17    before January 20th, we're not dealing with the $7.17
     18    interest per day, correct?
     19           A.   That's correct.
     20           Q.   If any -- Condition Number 2:           If any
     21    additional -- excuse me.          Strike that.
     22                      Condition 2 is, "If any charges, including
     23    escrow disbursements, are posted to your account after
     24    the date of this letter, you also have to pay those
     25    charges," correct?


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 15 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                           Page 71
      1    sure --
      2           A.   Sure.
      3           Q.   This contract is between Fannie Mae and your
      4    servicers, correct?
      5           A.   Yes.
      6           Q.   Now, in the document, if we'll flip over to
      7    what is Page 196 -- marked by the lawyers, that is, and
      8    it's Page 1 of 22 for the document.
      9                       It says at the very beginning, "Mortgage
     10    Selling and Servicing Contract."             It says it's between
     11    the mortgage lender and Fannie Mae.              Short for Federal
     12    National Mortgage Association, correct?
     13           A.   Yes.
     14           Q.   But identifies the lender as -- the lender
     15    under this contract is not going to be Fannie Mae; it's
     16    going to be the other party to the contract, right?
     17           A.   Yes.
     18           Q.   Okay.    And in this instance, that's Setarus,
     19    correct?
     20           A.   Correct.
     21           Q.   And is it your understanding that NationStar
     22    also is subject to this contract?
     23           A.   Correct.
     24           Q.   And in the -- the contract here, one of the
     25    purposes it identifies is to provide the terms and


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 16 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                           Page 73
      1                       Are you with me?
      2           A.   Yes.
      3           Q.   There's a Paragraph Number 3 here under
      4    Section A, "Servicing duties of the lender."
      5                       Do you see that?
      6           A.   Yes.
      7           Q.   Would you read for us the first language we
      8    have there underneath that "Servicing According to the
      9    Guides"?
     10           A.   "Any mortgage serviced under this Contract,
     11    which we own or in which we have purchased a
     12    participation interest, must be serviced by the Lender
     13    according to the provisions in our Guides that are in
     14    effect on the date of this Contract or as amended in the
     15    future."
     16           Q.   Okay.    A couple things to unpack there.
     17                       This is -- The Dentons' loan, which was
     18    being serviced by Setarus, is one of those that
     19    Fannie Mae purchased, correct?
     20           A.   Yes.
     21           Q.   And when it tells -- it mentions the lender,
     22    but the lender here, as we mentioned a minute ago,
     23    that's Setarus underneath this contract, right?
     24           A.   That is correct.
     25           Q.   And when it says "the provisions in our


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 17 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                          Page 104
      1    rebuilt, then the servicer must use the insurance loss
      2    proceeds to reduce the outstanding mortgage loan debt"?
      3    Any discretion there?
      4           A.    I don't think there's discretion in that
      5    statement, but, again, I'm not -- I'm not an attorney.
      6           Q.   No, but you are the corporate representative
      7    for Fannie Mae?
      8           A.   Yes.
      9           Q.   And Fannie Mae creates these guidelines, right?
     10           A.   Yes.
     11           Q.   And the purpose of the guidelines is to provide
     12    instruction and direction to the servicers?
     13           A.   That is correct.
     14           Q.   Are the servicers also supposed to understand
     15    and interpret, if you will, the note and mortgage?
     16           A.   Yes.
     17           Q.   Does Fannie Mae have an obligation to
     18    understand and interpret the note and mortgage?
     19                       MR. WAGNER:     Objection to form.
     20           Q.   (BY MR. WALLACE) If you know.
     21           A.   This is something we ask our servicers to do.
     22           Q.   Is Fannie Mae a party to the note and mortgage
     23    with the Dentons?
     24           A.   Yes.
     25           Q.   But Fannie Mae doesn't have any obligations


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 18 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                          Page 105
      1    whatsoever under the note and mortgage?
      2                      MR. WAGNER:      Objection to form.
      3           Q.   (BY MR. WALLACE) Let me ask you:            Does
      4    Fannie Mae have any obligations or responsibilities
      5    under the note and mortgage?
      6           A.   We outline the servicer's responsibilities in
      7    the Servicing Guide, what they should do.
      8           Q.   Does Fannie Mae have any obligations or
      9    responsibilities to the Dentons in the -- as being a
     10    party to the note and mortgage?
     11           A.   We -- we transfer the responsibility -- the
     12    responsibility is given to the servicer to -- to govern
     13    how that loan should be serviced.             We don't have a
     14    relationship with the Dentons.
     15           Q.   Let me have you go back to what was produced
     16    and marked by Fannie Mae as Fannie Mae/Denton 156
     17    through 166.
     18                      What is that?       It's a couple of emails, it
     19    appears?
     20           A.   Email correspondence.
     21           Q.   And it looks like it's also an inquiry -- a
     22    complaint from my clients to Fannie Mae?
     23           A.   I wouldn't necessarily -- "complaint."
     24           Q.   How would you describe the July 28th -- is it
     25    an inquiry?


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 19 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                          Page 113
      1    there like a summary somewhere that tells you when
      2    particular sections were updated throughout the years?
      3          A.   Within -- within FannieMae.com there's a link
      4    of all servicing announcements.           So you can look at
      5    historically when changes and updates happen, and that
      6    is also available on FannieMae.com.            You can find that
      7    where you find the Servicing Guide.
      8          Q.   Okay.    Thank you.
      9                      Did Setarus ever make a determination or a
     10    finding of whether or not it was economically feasible
     11    to repair this property?
     12          A.   I do not know that.
     13          Q.   I'll hand you what's been marked by lawyers for
     14    Setarus as Setarus/Denton 134 and 866.
     15                      Tell me when you're ready to discuss that.
     16          A.   I'm ready.
     17          Q.   First, this is a fax from my client to Setarus,
     18    dated January 11th, 2017?
     19          A.   Yes.
     20          Q.   And would you agree that it expresses the
     21    intent of the borrowers to use the insurance proceeds
     22    from Allstate to pay off the mortgage?
     23          A.   It does.
     24          Q.   Thank you.
     25                      MR. WALLACE:      Let's go off the record for a


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 20 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                          Page 143
      1           Q.   So was it done at Fannie Mae's direction, then,
      2    to release the lien?
      3           A.   At Fannie Mae's direction.
      4           Q.   And it was based on the totality of the
      5    circumstances?
      6           A.   That is correct.
      7           Q.   And I've also received notice that just --
      8    we're October 2019 -- last month, in September, that the
      9    mortgage loan balance, the money that -- we received
     10    notice that who's servicing it now, NationStar, has
     11    applied the funds to the Denton account now which were
     12    received back in January of 2017.
     13                       Are you aware of that?
     14           A.   Yes.
     15           Q.   And was that at the direction of Fannie Mae,
     16    too, to apply those funds to pay off the loan?
     17           A.   That is correct.
     18           Q.   And can you help us understand why that did not
     19    occur until September of 2019, when the funds were
     20    received in January of 2017?
     21                       MR. WAGNER:     Object to form.
     22           A.   We received notice in June of 2019 of this
     23    lawsuit.
     24                       At that point, we reviewed all the case
     25    details and made the decision, based on circumstances --


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 21 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                          Page 159
      1                 IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OKLAHOMA
      2

      3    1)    TERRY L. DENTON,           )
           2)    CYNTHIA R. DENTON,         )
      4                                     )
                          Plaintiffs,       )
      5                                     )
           v.                               ) CASE NO.
      6                                     )
           1)    NATIONSTAR MORTGAGE LLC    ) 4:18-cv-00241-GKF-JFJ
      7          d/b/a MR. COOPER AS        )
                 SUCCESSOR TO SETERUS, INC.,)
      8    2)    FEDERAL NATIONAL MORTGAGE )
                 ASSOCIATION,               )
      9                                     )
                          Defendants.       )
     10
                 REPORTER'S CERTIFICATION OF ORAL DEPOSITION OF
     11              FEDERAL NATIONAL MORTGAGE ASSOCIATION
                   BY AND THROUGH ITS DESIGNATED REPRESENTATIVE
     12                           ERICH LUDWIG
                                OCTOBER 29, 2019
     13

     14          I, BETH HOWARD, a Certified Shorthand Reporter
     15    in and for the State of Texas, hereby certify to the
     16    following:
     17          That the witness, ERICH LUDWIG, was duly sworn and
     18    that the transcript of the oral deposition is a true
     19    record of the testimony given by the witness;
     20          That the deposition transcript was duly submitted on
     21    ____________ to ERNEST P. WAGNER, ESQ., Maurice Wutscher
     22    LLP, 105 W. Madison Street, 18th Floor, Chicago,
     23    Illinois 60602, for examination, signature and return to
     24    Bradford Court Reporting, LLC by ____________;
     25          That pursuant to information given to the deposition


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
Case 4:18-cv-00241-GKF-JFJ Document 118-2 Filed in USDC ND/OK on 02/21/20 Page 22 of
                        ORAL DEPOSITION 22 OF ERICH LUDWIG

                                                                          Page 160
      1    officer at the time said testimony was taken, the
      2    following includes all parties of record and the amount
      3    of time used by each party at the time of the
      4    deposition:
      5           LUKE WALLACE, ESQ. (04 hours, 11 minutes)
                      Attorney for Plaintiffs
      6           ERNEST P. WAGNER, ESQ. (00 hours, 02 minutes)
                      Attorney for Defendants
      7

      8           I further certify that I am neither counsel for,
      9    related to, nor employed by any of the parties or
     10    attorneys in the action in which this proceeding was
     11    taken, and further that I am not financially or
     12    otherwise interested in the outcome of the action.
     13           Certified to by me on this 12th day of November,
     14    2019 day of May, 2012.
     15

     16

     17
                                _______________________________
     18                         BETH HOWARD, TEXAS CSR 529
                                EXPIRATION DATE: 04/30/2021
     19                         Bradford Court Reporting, L.L.C.
                                Firm Registration No. CRF-38
     20                         7015 Mumford Street
                                Dallas, Texas 75252
     21                         (972) 931-2799 - Fax (972) 931-1199
     22

     23

     24

     25


   Bradford Court Reporting, LLC     972.931.2799        www.bradfordreporting.com
